People v Green (2017 NY Slip Op 05751)





People v Green


2017 NY Slip Op 05751


Decided on July 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2010-11931
 (Ind. No. 1246/08)

[*1]The People of the State of New York, respondent,
vRonald Green, appellant.


Ronald Green, Beacon, NY, appellant pro se.
Lynn W. L. Fahey, New York, NY (De Nice Powell of counsel), former appellate counsel.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Joseph Ferdenzi, and Anastasia Spanakos of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 8, 2014 (People v Green, 121 AD3d 808), determining an appeal from a judgment of the Supreme Court, Queens County, rendered December 6, 2010.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., HALL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court